Citation Nr: 1217819	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-06 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a sinus condition has been received.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a pulmonary/respiratory disability, claimed as chronic bronchitis.

4.  Entitlement to service connection for a shoulder disability manifested by muscle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO, inter alia, denied service connection for sinusitis, recurrent chronic bronchitis, and muscle pain.  In March 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  

In February 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is of record.  

During the February 2012 Board hearing, the Veteran's authorized representative submitted a written statement indicating that the Veteran wished to withdraw from appeal the claim for entitlement to recognition of C.E. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen.  Hence, the only claims remaining on appeal are those set forth on the title page.  

Regarding the characterization of the appeal, the Board notes that it appears that the RO only considered the underlying claim for service connection for sinusitis, despite the prior denial of that claim.  However, regardless of the RO's actions, the Board notes that it has a legal duty under 38 U.S.C.A. §§ 5108, 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

In characterizing the claim involving sinusitis first as a request to reopen, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for a sinus disorder, to include sinusitis.  At the time of the prior denials, there was either no medical diagnosis of the claimed disability, or the same complaints made in connection with the current claim.  As such, any diagnosis made since the prior denial does not constitute a different sinus disability.  As such, new and material evidence is required to reopen the claim for service connection.

Given the Board's favorable decision on the request to reopen, the Veteran is not prejudiced by consideration of the matter as a request to reopen, in the first instance.  Further, because its favorable decision will require consideration of the claim on its merits, the Board has characterized the appeal involving sinusitis as encompassing the first two matters set forth on the title page.

As regards the Veteran's other claims on appeal, the Board acknowledges that she expressly claimed service connection for 'chronic bronchitis.'  However, testimony received during the February 2012 Board hearing reflects that the Veteran's claimed 'bronchitis' is characterized by breathing problems treated with an inhaler.  The United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, there is competent medical evidence showing a number of respiratory diagnoses, including chronic bronchitis, asthma, and reactive airways disease, all treated with an inhaler.  Under these circumstances, the Board finds that her claim is more appropriately characterized as service connection for a respiratory disorder, to include chronic bronchitis, as reflected on the title page.

As for her claimed 'muscle pain,' the Veteran testified that this claim originally referred to disabilities of the neck, shoulders, and upper back.  As her claims for upper back and neck disabilities were granted by the RO in November 2011, it is now her contention that this claim only refers to a disability of the shoulders manifested by muscle pain.  The Board has therefore recharacterized this issue to more accurately reflect the claim remaining on appeal.  

The Board's decision reopening the claim for service connection for a sinus condition is set forth below.  The underlying claim for service connection for sinusitis, on the merits, as well as the claims for service connection for respiratory and shoulder disabilities, are addressed in the remand following the orders.  These matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 1989 rating decision, the RO denied service connection for a sinus condition; although notified of the denial in a February 1989 letter, the Veteran did not initiate an appeal of the decision.  

3.  Evidence associated with the claims file since the January 1989 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a sinus condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision in which the RO denied service connection for a sinus condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the January 1989 denial is new and material, the criteria for reopening the claim for service connection for a sinus condition are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a sinus condition, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the record reflects that the Veteran was denied service connection for a sinus condition by an RO rating decision dated in January 1989.  The evidence of record at the time included the Veteran's service treatment records, which contain references to complaints of sinus headaches and pressure behind the eyes with diagnoses of acute (and resolving) sinusitis.  Such records also reflect further work-up by the ear, nose, and throat (ENT) clinic with a resultant diagnosis of allergic rhinitis.  Clinical evaluation of the sinuses at the Veteran's March 1982 separation physical was normal, but a positive history of sinusitis was reported with clinical notation of sinus blockage and poor draining since 1981.  

Also of record at the time of the January 1989 rating decision were post-service VA examination reports indicating a history of allergies and sinus problems.  A December 1988 VA examination report notes that there is no current evidence of sinusitis.  

The bases for the RO's January 1989 denial was that the record failed to indicate that the Veteran had a current chronic sinus condition, to include sinusitis, or that she had been diagnosed with a chronic sinus condition while on active duty.  In sum, there was insufficient evidence to demonstrate a chronic sinus disability related to military service.  

Although notified of the denial in a February 1989 letter, the Veteran did not initiate an appeal of the January 1989 rating decision in which the Ro denied service connection for a sinus condition.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  The RO's January 1989 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in June 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's January 1989 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the January 1989 rating decision that pertains to the Veteran's claimed sinus disability.  Such evidence includes private medical evidence showing treatment for upper respiratory and sinus complaints throughout the years since service, to include diagnoses of sinusitis in December 1991 and February 2000.  Also associated with the record is a December 2010 VA-contracted examination report which reflects a reported history of sinus problems requiring antibiotic treatment approximately twice a year with a diagnosis of sinusitis, in remission.  

In addition to the above-noted evidence, there are two opinions from a VA-contracted physician, dated in February and July 2011.  The first opinion indicates that it is more likely than not that the Veteran's current sinus complaints are related to service-connected allergic rhinitis, rather than a separately diagnosed sinus disorder.  Conversely, the July 2011 opinion, provided following a review of additional medical evidence, notes that private treatment records show intermittent treatment for sinusitis since service.  Therefore, "[b]ecause the medical evidence shows that the [V]eteran had periodic flare-ups of her sinus condition, it is less likely than not that there is chronic sinusitis shown by the evidence of records [sic] [emphasis added]."  

As noted above, at the time of the January 1989 rating decision, there was no evidence of a chronic sinus condition during service; rather, there was only evidence of treatment for acute bouts of sinusitis.  There was also no medical evidence of a current chronic sinus condition, nor was there medical evidence of a nexus between any disability and an incident, event, or injury during service.  

The additionally received medical evidence, particularly the July 2011 opinion, includes findings that suggest a current, chronic sinus disorder-namely, sinusitis.  The Board finds the foregoing evidence is 'new' in that it was not before agency decisionmakers at the time of the January 1989 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is 'material' in that it indicates the Veteran may have a current sinus disorder.  Furthermore, when viewed in conjunction with the evidence previously of record (i.e., the Veteran's service treatment records), as well as the newly-received private treatment records showing continued sinus complaints and treatment for sinusitis since service, the Board finds that this evidence raises a reasonable possibility of substantiating this claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a sinus condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a sinus condition has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for a sinus disability, on the merits, as well as the claims of service connection for respiratory and shoulder disabilities, is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding sinusitis, the Veteran underwent a VA-contracted examination in December 2010.  As noted above, the results of this examination revealed no current sinus disability, but a diagnosis of sinusitis, in remission, was provided.  Following the December 2010 examination, the RO submitted the Veteran's claims file to a VA-contracted physician for further opinion regarding the existence and etiology of any current sinusitis.  The February 2011 opinion indicates that both service and post-service treatment records, including the December 2010 examination report, fail to show chronic sinusitis.  Thus, it was the physician's opinion that the Veteran's current sinus complaints are more likely than not related to her service-connected allergic rhinitis.  

In July 2011, the RO returned the Veteran's claims file to the February 2011 VA-contracted physician for an updated opinion based on review of additional private treatment records.  At such time, the physician noted that private treatment records show intermittent treatment for sinusitis since service, and that "[b]ecause the medical evidence shows that the [V]eteran had periodic flare-ups of her sinus condition, it is less likely than not that there is chronic sinusitis shown by the evidence of records [sic] [emphasis added]."  

Pertinent to the reasons for the current remand, the July 2011 opinion appears to contradict the physician's February 2011 opinion that the Veteran does not have a separately diagnosed sinus disorder.  In this regard, the July 2011 opinion explicitly states that the Veteran has a "sinus condition," and further notes that such condition undergoes periodic flare-ups.  This statement, however, does not comport with the ultimate opinion that it is less likely than not that the Veteran has chronic sinusitis.  

Given the inconsistent February and July 2011 opinions, the Board finds that further clarification is needed.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Specifically, a supplemental opinion is needed which clearly discusses whether the Veteran has a chronic sinus disability, to include sinusitis, that is medically-related to sinus complaints shown during service or is medically-related to service-connected allergic rhinitis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  See also 38 C.F.R. § 3.310 (2011).  

As claimed pulmonary/respiratory disability, the December 2010 VA-contract examiner noted that, despite a reported history of yearly asthma attacks, there is no clinical evidence of a current disorder, including bronchitis.  Subsequently, in a February 2011 opinion, a VA-contracted physician opined that there was insufficient evidence in the service or post-service treatment records to show chronic bronchitis.  In July 2011, following review of additional medical evidence, the VA-contracted physician acknowledged the Veteran's periodic visits for upper respiratory infections and bronchitis in 1992, 1996, 1998, 2000, 2001, 2002, and 2007, but found it less likely than not that she has chronic bronchitis because, "[b]y definition, chronic bronchitis [is] defined clinically as a daily cough with production of sputum for three months, two years in a row . . ."

As previously discussed in the Introduction, above, the scope of the Veteran's claim for chronic bronchitis may reasonably encompass any pulmonary/respiratory disability manifested by reported symptoms of difficulty breathing.  See Brokowski, 23 Vet. App. at 86-87; Clemons, 23 Vet. App. at 5.  Here, post-service medical evidence indicates that the Veteran was diagnosed with reactive airways disease and asthma in early-2000, and that she has used inhalers both before and after being diagnosed with respiratory disorders.  Additionally, VA treatment records associated with the claims file show a current diagnosis of chronic bronchitis with a current prescription for albuterol inhaler.  Absent some discussion as to the significance, if any, of these clinical records, the Board finds the February and July 2011 medical opinions of record to be inadequate.  See Stefl, 21 Vet. App. at 124; see also Nieves v. Rodriguez, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Furthermore, the Board observes that the diagnosis of reactive airways disease raises the issue of whether the Veteran's claimed pulmonary/respiratory problems may be related to her service-connected allergic rhinitis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 541 (30th ed. 2003) (defining reactive airways disease as any of several conditions characterized by wheezing and allergic reactions).  As such, a supplemental opinion that considers whether there is a causal or aggravation relationship between any current respiratory disorder(s) and allergic rhinitis is needed.  See Robinson, 21 Vet. App. at 553 (2008).

Turning to the remaining claim on appeal, service connection for a shoulder disability manifested by muscle pain, the Board notes that the Veteran was previously examined for complaints of back and neck pain in December 2010, but that no examination of the shoulder was completed.  Although the Veteran denied any diagnosed shoulder disability at her February 2012 Board hearing, medical evidence shows complaints of pain in the shoulder area both during and since service.  A January 1983 VA consultation report contains a diagnosis of possible myofascial pain syndrome involving the trapezius muscles.  More recently dated evidence shows diagnoses of possible rotator cuff tendonitis (October 2000), posterior shoulder strain secondary to motor vehicle accident (July 2006), and bilateral periscapular referral pain likely due to spinal derangement (June 2009).  

While the above evidence is not sufficient to substantiate the Veteran's claim for a shoulder disability related to service or service-connected cervical and thoracic degenerative disc disease, it is sufficient to suggest a current shoulder disability and possible connection to in-service complaints and/or service-connected disability.  Accordingly, a VA examination to obtain a medical nexus opinion is warranted with respect to these matters.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  Additionally, consistent with the above discussion, the RO should forward the claims file to the physician who provided the February and July 2011 opinions for supplemental opinions related to sinusitis and respiratory conditions consistent with the above discussion.  The RO should only arrange for further examination of the Veteran if the VA-contracted physician is no longer available or if such examination is deemed necessary by the physician.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claim(s), and shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

Prior to obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the Lakewood VA Health Care System (VAHCS), dated through November 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Lakewood VAHCS all outstanding pertinent treatment records if the Veteran, dated since November 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Lakewood VAHCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the VA-contracted physician who completed the February 2011 and July 2011 opinions for medical opinions regarding the existence and etiology of any current sinus and respiratory disabilities.  

Sinus Disability - Regarding the Veteran's claimed sinus disorder, the physician should clearly indicate whether the Veteran currently has a distinct, chronic sinus disability, to include sinusitis.  

If so, the physician should then offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its origins in or is otherwise medically related to service-to particularly include her in-service sinus complaints and two bouts of sinusitis. 

If the physician concludes that a current, chronic sinusitis disability is not medically-related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected allergic rhinitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Pulmonary/Respiratory Disability - The physician should clearly indicate whether the Veteran has current, chronic pulmonary/respiratory disability(ies), to include bronchitis, reactive airways disease, and/or asthma.  Then, for each diagnosed disability, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its origins in or is otherwise medically-related to service-to particularly include her in-service upper respiratory infections and bronchitis.  

If the physician concludes that any current, chronic  pulmonary/respiratory disability is not medically-related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected allergic rhinitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician should consider and address the significance, if any, of the post-service medical evidence indicating diagnoses of asthma and reactive airways disease in early-2000, a current diagnosis of chronic bronchitis in VA treatment records, and usage of inhalers prior to her formal diagnoses.  

If the VA-contracted physician is unavailable or the physician is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.


The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran currently has any diagnosed shoulder disability(ies), to include myofascial pain syndrome involving the trapezius muscles, rotator cuff tendonitis, posterior shoulder strain, and/or bilateral periscapular referral pain.  

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include any trauma due to lifting heavy objects.  

If the physician concludes that any current shoulder disability is not medically-related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected cervical and thoracic degenerative disc disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of any examination(s) sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.

If the Veteran fails to report to any examination scheduled in connection with the claim involving sinusitis, in adjudicating the reopened claim for service connection for sinus disability, the RO should apply the provisions of  38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each remaining claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority (to include 38 C.F.R. § 3.310, governing secondary service connection). 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes citation to and discussion of 38 U.S.C.A. § 3.310 and all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


